75 Ill. App.2d 385 (1966)
221 N.E.2d 72
People of the State of Illinois, Plaintiff-Appellee,
v.
Keith Robert Adell, Defendant-Appellant.
Gen. No. 50,385.
Illinois Appellate Court  First District, Second Division.
October 11, 1966.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Marshall A. Patner, Frederick F. Cohn and James J. Doherty, Assistant Public Defenders, of counsel), for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Truman Larrey, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BRYANT.
Judgment of conviction affirmed.
Not to be published in full.